Citation Nr: 1011606	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 
percent for the service-connected posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which assigned a 50 percent rating for 
the service-connected PTSD, effective on December 1, 2006.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a Board personal hearing at the RO in January 
2010.  A transcript of the hearing has been associated with 
the claims file.  During the Board hearing, the Veteran 
submitted additional evidence with a waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. §§ 20.800, 20.1304 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  For the one year prior to receipt of the December 1, 2006 
claim for increased rating for PTSD, the service-connected 
PTSD is shown to have been productive of a disability picture 
that more nearly approximates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent evaluation, 
but not more, for the service-connected PTSD are met 
throughout the period of appellate review beginning December 
1, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  According to 
VCAA, VA's duties to notify and assist require that upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify a veteran and his or her 
representative, if any, of any information, plus any medical 
evidence or lay evidence, necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
accordance with 
38 C.F.R. § 3.159(b)(1), proper notice must inform a veteran 
of any information and evidence not of record (1) necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the Veteran is expected to provide.  (Pursuant 
to recent regulatory revisions, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008. 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).).  

In the present case, the RO sent the Veteran a letter in 
December 2006 notifying him of the information and evidence 
needed to substantiate and complete his claim for increased 
rating for PTSD, as well as what information and evidence 
must be submitted by him, and what information and evidence 
would be obtained by VA.  The December 2006 letter also 
advised the Veteran regarding disability ratings.  For these 
reasons, although the Veteran has not specifically identified 
or shown that any potential errors are prejudicial, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the Veteran.  
See Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

With regard to VA's duty to assist the Veteran in the 
development of his claims, the Board finds that VA has 
fulfilled its duty.  First, the Veteran's service treatment 
record (STR) is on file, and the claims file contains medical 
records from those medical providers that the Veteran 
identified as having relevant records.  Neither the Veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  See 
Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) 
(clarifying that VA's duty to assist applies only to records 
relevant to a veteran's present claim).

Second, the Veteran was afforded VA examinations in February 
2007 and June 2009 for the purpose of evaluating the severity 
of his service-connected PTSD.  The Board finds that the VA 
examinations are adequate because, as shown below, they were 
based upon consideration of the Veteran's pertinent medical 
history, his lay assertions and current complaints, and 
because they describe the service-connected PTSD in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

In a September 2008 statement, the Veteran asserted that the 
February 2007 VA examination was inaccurate.  The Board 
points out, however, that the symptoms described by the 
February 2007 are consistent with those reported by the 
contemporaneous VA outpatient treatment records.  For 
example, the VA examiner noted that the Veteran reported 
trouble sleeping and feeling isolated, but denied suicidal 
ideation and homicidal ideation.  The VA examiner diagnosed 
PTSD and assigned a GAF score of 45.  Similarly, the 
contemporaneous VA outpatient treatment records show that the 
Veteran complained of feeling isolated (except for fellow 
group therapy members) and increased anxiety, but he was not 
a danger to himself or others.  GAF scores of 45 were 
assigned.  Moreover, the Veteran was afforded a subsequent VA 
examination in June 2009, and he testified at a January 2010 
Board personal hearing in which he extensively described his 
symptoms.  

Finally, the Veteran has not asserted, and the evidence does 
not show, that his symptoms have increased in severity since 
that evaluation.  The Board accordingly finds no reason to 
remand for further examination.  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's claim 
for increased rating for PTSD, and no further assistance is 
required in order to comply with VA's statutory duty to 
assist in the development of evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In conclusion, because all 
duties to notify and assist have been satisfied, the Board 
will proceed with consideration of the merits of the appeal.  

Increased Rating for PTSD Analysis

The Veteran is contending that an evaluation higher than 50 
percent is warranted for the service-connected PTSD.  In his 
June 2007 Notice of Disagreement (NOD), the Veteran 
reiterated that he stayed by himself, sitting on his back 
porch most of the time where it was quiet.  He also could not 
work due to getting angry with coworkers.  At the Board 
personal hearing, the Veteran's representative pointed out 
that the last VA examination report showed thoughts of 
suicide, bouts of depression, and serious social and 
occupational impairment.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

VA, however, must consider that a claimant may experience 
multiple distinct degrees of disability, resulting in 
different levels of compensation, from the time the increased 
rating claim is filed to the time a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods during the period of the Board's 
review, beginning with consideration of the period one year 
prior to recipt of the Veteran's December 2006 claim 
increased rating claim.  

Evaluations of mental health disorders, such as the Veteran's 
service-connected PTSD, are assigned under the provisions of 
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders.  The rating criteria are provides a rating of 50 
percent for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (retention of only highly-learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130. 

When evaluating mental health disorders, the factors listed 
in the rating criteria are simply examples of the type and 
degree of symptoms, or their effects, that would justify a 
particular rating; analysis should not be limited solely to 
whether a Veteran exhibited the symptoms listed in the rating 
scheme.  Rather, the determination should be based on all of 
a veteran's symptoms affecting his level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-43 (2002).

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 21 to 30 indicates behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF Scale score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or an major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF Scale score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers).  A 61 to 70 GAF Scale 
score indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships. 

The pertinent evidence in the present case demonstrating the 
severity of the Veteran's service-connected PTSD during the 
period of appellate review first consists of VA outpatient 
treatment records from December 2005 to December 2006.  These 
records show that the Veteran described anxiety, depression, 
and trouble sleeping as his main symptoms.  Also, he lacked 
interest in all activities and was isolating himself, 
including having less communication with his wife and 
daughter.  On mental status examinations during this time, he 
was found to be fully oriented and not a threat to self or 
others.  His speech was normal, and there was no evidence of 
impaired judgment, abnormal thought processes, or psychosis.  
In July 2006, he endorsed suicidal ideation a few months 
prior, but otherwise denied suicidal ideation and homicidal 
ideation.  From February 2006 to August 2006, GAF scores of 
45 were assigned.  Also, the Veteran denied hallucinations in 
March 2006, but twice complained of not working during the 
prior 8 to 9 months due to his PTSD symptoms.  He also 
participated in group therapy beginning in March 2006.  

In connection with his present claim, the Veteran underwent a 
VA PTSD examination in February 2007.  The VA examiner 
reviewed the recent VA treatment records, and also noted the 
Veteran's current complaints including not working during the 
prior year.  He reported that he had quit his last job due to 
disagreements with his employer.  He also complained of 
getting easily frustrated and irritated, plus he got only 4 
to 6 hours of sleep per night.  He isolated himself, such 
that he would rarely leave his house.  He had been married to 
his current wife for 16 years, but had few other 
acquaintances.  He described the relationship with his wife 
and daughter as "pretty good."  He denied any inpatient 
treatment for PTSD, and he had no history of assaultiveness, 
suicidal ideation, or homicidal ideation.  On mental status 
examination, his speech was logical and goal-directed, memory 
was adequate, but he complained of attention and 
concentration problems, plus feeling unmotivated.  He was 
also easily irritated and had no empathy.  The examiner 
commented that the Veteran may use alcohol to deal with his 
PTSD symptoms.  The examiner also found that the Veteran's 
ability to cope with his symptoms had deteriorated.  In 
summary, the VA examiner determined, the Veteran was 
moderately impaired in social and vocational functioning due 
to his PTSD, but was competent to manage his own financial 
affairs.  Based on the results of the examination, the VA 
examiner diagnosed PTSD and alcohol abuse; she assigned a GAF 
score of 45.  

Further VA outpatient treatment records from April 2007 to 
February 2008 show that the Veteran continued to attend group 
therapy sessions until October 2007 (he missed the final 
session in November 2007 due to inpatient treatment for a 
myocardial infarction).  In May 2007, he complained of 
increased anxiety, and during an October 2007 group therapy 
session, he indicated that he had grown close to the other 
group members, but had otherwise become more isolated and 
preferred to stay home.  In November 2007, the Veteran 
presented to the VA emergency department with complaints of 
chest pain.  The Veteran reported that he was under a lot of 
stress with depression and increased episodes of anxiety and 
panic.  He felt that his medication was no longer alleviating 
his symptoms.  During a January 2008 VA primary care visit, 
the Veteran denied depression, but complained of anxiety, and 
during a January 2008 VA cardiology consultation he reported 
that he got no routine exercise due to depression, but did 
some cooking.  In February 2008, he requested a guitar to 
help relieve his symptoms.  The GAF score of 45 was continued 
throughout this time period, and mental status examinations 
showed that he was fully oriented, speech and thought 
processes were normal, and he was not a risk to himself or 
others.  

In his February 2008 Substantive Appeal (VA Form 9), the 
Veteran explained that his depression had increased, such 
that he looked forward to nighttime only because it meant the 
close of another day.  

VA outpatient treatment records from March 2008 to December 
2008 show similar complaints anxiety and depression.  In 
September 2008, the Veteran reported that he mostly stayed 
home, but cut his own grass and visited his sons out of 
state.  He also endorsed occasional suicidal ideation, but 
denied a plan.  In November 2008, he denied suicidal 
ideation, but complained of increased depression; he felt 
like everything was "going wrong."  He was advised to 
increase activity and social contact, but it was noted that 
he did not see these as an option.  Mental status 
examinations throughout this period show that the Veteran was 
future-oriented without suicidal ideation; he was fully 
oriented, and hygiene and grooming were satisfactory; speech 
was normal, and there was no indication of thought process 
abnormality; he was not found to be a risk of danger to 
himself or others.  A GAF score of 45 was continued 
throughout this period.  

More recently, the VA outpatient treatment records from 
December 2008 to May 2009 show continued complaints of 
anxiety and irritability, but the Veteran denied suicidal 
ideation.  In May 2009, the Veteran described his symptoms as 
a "roller coaster ride."  For instance, he was still 
anxious and depressed "from time to time," but a new 
medication had helped relieve his symptoms, and he had been 
finding comfort listening to music.  Examination revealed no 
manic, hypomanic, or psychotic symptoms.  The Veteran 
described his sleep as fair, and there were no significant 
exacerbation of PTSD symptoms.  He had more hope for the 
further due to involvement in family activities.  On mental 
status examination, he was fully oriented, with depressed, 
euthymic, and irritable mood; normal speech and thought 
process and content; no hallucinations; intact cognition; and 
the Veteran was able to made good decision.  A GAF score of 
50 was assigned.  

In connection with his present claim, the Veteran underwent 
another VA PTSD examination in June 2008.  The examiner noted 
that the Veteran had not worked for the prior 2 1/2 years, 
but was still married to his wife of 19 years.  The Veteran 
described having a "very good" relationship with his wife, 
though they did not talk much.  The examiner noted that the 
Veteran had had no hospitalizations for his PTSD symptoms 
since the prior VA examination, but had continued outpatient 
treatment.  With regard to his current psychiatric 
complaints, the examiner found that the Veteran's complaints 
were similar to those reported in the prior VA examination.  
The Veteran reported that his PTSD symptoms would "come and 
go," except for depression, which was always present.  He 
had few activities outside the house, and had no close 
friends.  He felt that he isolated himself because he was 
irritable.  Otherwise, he complained of failing health.  On 
mental status examination, the VA examiner found the Veteran 
fully oriented with depressed mood and affect; speech was 
slow and deliberate with some psychomotor retardation, but 
the Veteran denied symptoms of a thought disorder.  Rather, 
his though process was linear.  He had had suicidal ideation 
without plan, but he denied homicidal ideation.  Judgment and 
insight were good.  Based on the results of the examination, 
the VA examiner diagnosed PTSD, chronic, and depression, and 
assigned a GAF score of 50.  The VA examiner then commented 
that the Veteran had not worked and was unlikely to work due 
to his PTSD and failing health.  

Subsequent VA mental health outpatient treatment records from 
August 2009 to December 2009 show symptoms substantially 
similar to those described by the June 2008 VA examiner.  

Most recently, the Veteran testified at a Board personal 
hearing in January 2010.  He indicated that he was once a 
workaholic, but had not worked since 2007.  He had quit a 
number of jobs, because he would get mad at coworkers.  With 
regard to his treatment history, he noted that he had 
completed a year-long PTSD program at VA, but when it 
finished, there was not another program to start.  After the 
program ended, he had started having only negative thoughts.  
For instance, he had previously liked listening to music and 
fishing, but he no longer enjoyed those activities.  
Currently, he stayed home and played freecell on the computer 
to keep his mind occupied.  He did not like visiting with 
people.  The Veteran's wife similarly testified that she 
would always find the Veteran playing computer freecell when 
she came home from work in the afternoon.  They would play 
computer games together in the evenings, and go out to the 
grocery store on weekends, but the Veteran was not interested 
in having social contact with friends or neighbors.  

In reviewing the medical and lay evidence above, the Board 
finds that the service-connected PTSD disability picture more 
nearly resembles the criteria for the assignment of a 70 
percent evaluation throughout the period of the appeal, which 
includes the one year period prior to receipt of increased 
rating claim in December 2006.  In particular, the evidence 
shows that the Veteran endorsed occasional suicidal ideation, 
a loss of interest in everything, and nearly continuous 
depression, which kept him at home most of the time.  He also 
had an inability to establish or maintain effective 
relationships, as shown by his recent Board hearing testimony 
where he described a preference to stay alone.  The Veteran 
was also assigned a GAF score of 45 nearly continuously 
throughout the period of appellate review.  A GAF score of 45 
represents serious symptoms or any serious impairment in 
social or occupational functioning.  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Although the evidence does not show such symptoms as 
obsessional rituals interfering with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene, the Board finds that the 
Veteran's disability picture overall more nearly resembles 
that of occupational and social impairment with deficiencies 
in most areas.  Accordingly, assignment of a 70 percent 
evaluation is warranted.  See Mauerhan, 16 Vet. App. at 442-
43.

The Board finds, on the other hand, the evidence does not 
support assignment of an evaluation higher than 70 percent 
for any period, because there is no showing of total 
occupational and social impairment for any period.  The 
Veteran has not worked during the period of appellate review 
and has had no close friends.  Nonetheless, the evidence 
shows that he has remained married to his wife of 19 years 
and has maintained a good relationship with his children, 
which weighs against a finding of a total social impairment.  

Moreover, the evidence, including the most recent VA 
examination in  June 2009, shows no indication of such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  In 
fact, the treatment records specifically show that the 
Veteran was not disoriented, he had no impairment in thought 
processes, no hallucinations, and he was found to not be a 
danger of hurting himself or others.  He also did not 
complain of memory loss and he was usually found to be well 
groomed.  For these reasons, assignment of a 100 percent 
evaluation is not warranted for any period.  38 C.F.R. 
§ 4.130.  Finally, "staged ratings" are not warranted 
because the schedular criteria for a rating higher than 70 
percent were not met at any time during the period under 
appellate review.  See Hart, 21 Vet. App. at 505.

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. 
§ 3.321(b).  Here, however, the Board will defer 
consideration of whether referral for extraschedular 
consideration is warranted in light of the Veteran's 
outstanding claim for a TDIU, as discussed below.  

In conclusion, the Board finds that in resolving reasonable 
doubt in the Veteran's favor, the evidence supports 
assignment of a 70 percent disability rating, but no higher, 
for the service-connected PTSD throughout the period of 
appellate review beginning December 1, 2005.  


ORDER

A 70 percent evaluation for the service-connected PTSD, for 
the entire period of appellate review beginning December 1, 
2005, is granted. 




REMAND

In June 2007, the Veteran filed a claim for a TDIU.  The RO 
denied the claim in an October 2007 rating decision.  The 
Veteran subsequently submitted a NOD disagreeing with the 
RO's October 2007 rating decision.  The RO has not yet issued 
a Statement of the Case (SOC) addressing matter.  When a 
claimant has filed an NOD and there is no SOC on file for 
that issue, the Board must remand, not refer, the issue to 
the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).   Accordingly, the 
issue of entitlement to a TDIU must be remanded.  

The Court recently explained in the case of Rice v. Shinseki 
that a claim for a TDIU is not a freestanding claim.  Rather, 
it is a claim for an increased rating (a total rating based 
on individual unemployability) for the underlying 
disability(ies).  The TDIU claim may be expressly raised 
(e.g., by filing a VA Form 21-8940) or "reasonably raised by 
the record," and the claim may be filed as a component of 
the initial claim or as a claim for an increase rating for a 
service-connected disability.  22 Vet. App. 447 (2009).  

Rice is distinguishable from the present case.  The issue in 
Rice involved entitlement to an earlier effective date for a 
TDIU.  The Court held that the claim for a TDIU, when 
considering the provisions of 38 C.F.R. § 3.156(c), was not 
inseparable from the claim for a higher initial rating when 
new evidence was submitted within one year of the RO's 
decision assigning an initial rating for the underlying 
disability.  Here, in contrast to Rice, the issue is 
entitlement to a TDIU rather than entitlement to an earlier 
effective date for an award of a TDIU.  Moreover, the RO has 
separately developed and adjudicated the Veteran's TDIU 
claim.  In other words, the issue of a TDIU did not arise out 
of the Veteran's claim for a higher initial rating for the 
service-connected PTSD.  Accordingly, the issue of 
entitlement to a TDIU is not presently before the Board as an 
issue inseparable from the Veteran's increased rating claim 
decided above.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  Hence, 
in addition to the actions requested above, the RO should 
undertake any other development and provide any further 
notification deemed warranted by VCAA prior to readjudicating 
the remanded claim.

For these reasons, the issue of entitlement to a TDIU is 
REMANDED for the following action:

After completing any initial development 
deemed warranted based upon a review of 
the entire record, to include scheduling 
the Veteran for a VA examination, the RO 
must take the appropriate steps to issue 
the Veteran a Statement of the Case (SOC) 
addressing the issue of entitlement to a 
TDIU.  This issuance must include all 
relevant laws and regulations, and a 
complete description of the Veteran's 
rights and responsibilities in perfecting 
an appeal in these matters.  Thereafter, 
if the Veteran files a timely Substantive 
Appeal on either remanded issue, the RO 
should undertake any indicated 
development and adjudicate the claim in 
light of the entire evidentiary record, 
and then issue a Supplemental Statement 
of the Case (SSOC), if appropriate.  

Thereafter, if indicated, the issue of entitlement to a TDIU 
should be returned to the Board for the purposes of appellate 
disposition.  The Veteran has the right to submit additional 
evidence and argument on the remanded matter.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


